UNITED STATES DISTRICT COURT  E

FOR THE DISTRICT 0F COLUMBIA APR 24
2072
C/
KEVIN FENNICK, ) ouarrt:',o-r~$;. D/str/¢;; & 3
) he D/str/ U,agg/"/Dtcy
Plaintiff, ) '5"@
)
v. ) Civil Action No.  0
) 642
DAMON SAMS, el al., )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma pauperis and
his pro se complaint. The Court will grant the application and dismiss the complaint.

Plaintiff alleges that he created a company called Dfs Entertainment in 1993, and that this
company was to "promot[e] acting and all other aspects of the entertainment industry." Compl.
11 l. lt appears that the registration of the company name expired, at which time defendant
"Sams licensed the company name" as "an act of revenge" for plaintiffs lawsuit against John
Staco. Id. 11 5. Plaintiff brings "civil conspiracy charges against Damon Sams and the
company," and he demands damages of $25 million. Id. 1l 6.

The elements of civil conspiracy are "(l) an agreement between two or more persons; (2)
to participate in an unlawful act, or a lawful act in an unlawful manner; (3) an injury caused by
an unlawful overt act performed by one of the parties to the agreement; (4) which overt act was
done pursuant to and in furtherance of the common scheme." Halberstam v. Welch, 705 F.Zd
472, 477 (D.C. Cir. 1983). Absent from plaintiffs pleading are any factual allegations relating

to any of the elements of a conspiracy claim. As drafted, the complaint fails to state a claim

upon which relief can be granted, and, therefore, the complaint will be dismissed An Order

U gary )§@_ w

nited States District Judge

accompanies this Memorandum Opinion.

DATE;  /i'// ”25/‘;`